749 N.W.2d 925 (2008)
2008 WI 61
In the Matter of Medical Incapacity Proceedings Against Michael C. HURT, Attorney at Law.
Office of Lawyer Regulation, Complainant,
v.
Michael C. Hurt, Respondent.
No. 2008AP1159-D.
Supreme Court of Wisconsin.
Decided June 11, 2008.

ORDER
The Court entered the following order on this date:
*926 On May 8, 2008, the Office of Lawyer Regulation (OLR) filed a petition, pursuant to SCR 22.34, for the indefinite suspension of Attorney Michael C. Hurt's license to practice law in this state due to medical incapacity. The petition notes that Attorney Hurt's license is currently suspended due to nonpayment of bar dues. It also notes that the Waukesha County circuit court, pursuant to SCR 12.02, previously found Attorney Hurt to be medically incapacitated and appointed Attorney Theodore F. Mazza to act as trustee attorney for Attorney Hurt. In re: Michael C. Hurt, Waukesha County Case No.2007CV1405.
Accompanying the petition is a stipulation executed by the OLR and Susan Clay Hurt, as attorney-in-fact for Attorney Hurt pursuant to a durable power of attorney. The stipulation admits that all of the factual allegations in the OLR's petition are true and that Attorney Hurt currently suffers from a medical incapacity that prevents him from performing the duties of an attorney to acceptable professional standards. The petition further provides that Susan Clay Hurt, as attorney-in-fact for Attorney Hurt, acknowledges that she has the right to seek the advice of counsel in this matter and that she is entering the stipulation freely, voluntarily, and knowingly on Attorney Hurt's behalf and in his best interests.
Based on the parties' stipulation, which this court approves and adopts pursuant to SCR 22.34(10), the court finds that Attorney Hurt currently suffers from a medical incapacity that substantially prevents him from performing the duties of an attorney to acceptable professional standards.
IT IS ORDERED that the petition is granted and the license of Attorney Michael C. Hurt to practice law in the state of Wisconsin is suspended indefinitely as of the date of this order and until reinstated by this court.
IT IS FURTHER ORDERED that to the extent he has not already done so, Attorney Michael C. Hurt shall further comply with the requirements of SCR 22.26 relating to license suspension.
IT IS FURTHER ORDERED that no costs shall be imposed against Attorney Michael C. Hurt relating to this medical incapacity proceeding.
BUTLER, J., did not participate.